United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.S., Appellant
and
U.S. AGENCY FOR GLOBAL MEDIA, VOICE
OF AMERICA, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0355
Issued: July 28, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On January 4, 2021 appellant filed a timely appeal from an August 4, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
FACTUAL HISTORY
On December 6, 2019 appellant, then a 64-year-old international broadcaster, filed a
traumatic injury claim (Form CA-1) alleging that she developed post-traumatic stress disorder
(PTSD) due to a November 10, 2019 employment incident. In an attached statement, she
1

5 U.S.C. § 8101 et seq.

explained that she suffered from PTSD due to significant stress caused by discrimination caused
by the employing establishment. Appellant claimed that her condition had worsened since the first
week in November, and she asserted that fears of losing her job, being followed by strangers, and
being killed had taken a toll on her physical and mental health. On the reverse side of the claim
form, the employing establishment indicated that it had no knowledge of appellant’s injury. She
did not stop work.
In a November 26, 2019 letter, Litza Sejas, a physician assistant, explained that, for the last
several years, appellant’s mental health had been impacted as a result of her situation at work. She
indicated that appellant was experiencing depression with suicidal ideation, symptoms of PTSD,
paranoid thoughts and insomnia. Ms. Sejas referred appellant to a therapist and prescribed her
several medications to treat her symptoms.
In a December 19, 2019 development letter, OWCP requested that appellant submit
additional factual and medical evidence in support of her claim, including a physician’s opinion
supported by a medical explanation regarding the cause of her claimed emotional condition. It
provided a questionnaire for her completion, which posed questions regarding her claimed
employment factors. In a separate development letter of even date, OWCP requested that the
employing establishment provide additional information, including comments from a
knowledgeable supervisor regarding the accuracy of appellant’s allegations. It afforded both
parties 30 days to respond.
Appellant, through her then-counsel, submitted a January 20, 2020 notice of representation,
in which counsel argued that the evidence previously submitted was sufficient to demonstrate
gender discrimination, excessive observation, and supervisor abuse.
By decision dated January 27, 2020, OWCP denied appellant’s claim for an employmentrelated emotional condition, finding that she failed to provide a detailed description of the
employment incidents she alleged to have caused or aggravated PTSD or an anxiety condition.
Therefore, it concluded that the requirements had not been met to establish an injury as defined by
FECA.
On February 26, 2020 appellant, through her then-counsel, requested an oral hearing before
a representative of OWCP’s Branch of Hearings and Review. In a subsequent June 4, 2020 letter,
then-counsel withdrew the request for an oral hearing and indicated that appellant wished to
proceed with a review of the written record by a representative of OWCP’s Branch of Hearings
and Review.
Appellant submitted a February 21, 2014 e-mail in which her managing editor expressed
his appreciation for the work she and her team had performed on an employment assignment.
In a January 29, 2018 e-mail, appellant expressed her concern for her safety and security.
She explained that she had been protesting the decision of A.A., the South and Central Asia
Division Chief, to only promote men in Afghan service as clear gender discrimination. Appellant
asserted that he openly supported Taliban ideology through different actions in the office, such as
reducing the number of news shows presented by women and openly working with the former
Afghan president while under oath in his GS-15 position with the Federal Government. She argued

2

that A.A.’s actions and support of the Taliban could threaten her life and harm her in any capacity.
Appellant alleged that she had been out of the office since July 1, 2017 due to illness caused by
stress and discomfort related to the discrimination she encountered at work.
Appellant attached a copy of a July 3, 2017 e-mail she sent to C.C., the employing
establishment’s Director of Human Resources, where she asserted that she was the victim of
gender discrimination. She detailed a June 28, 2017 incident in which E.P., the Afghan service
acting chief, promoted five of her male colleagues to GS-12 and GS-13 positions, but did not
promote her, despite meeting the requisite qualifications. Appellant asserted that these actions
were unfair and were the result of a Taliban influence that had taken affect in her office. She noted
that an example of the “significant minimization of women’s presence” was evidenced in the lack
of presence of women on live television and radio shows. Appellant noted that two former female
anchors had been promoted to management positions, but alleged that their powers under federal
law had been suppressed and that they were essentially acting as “puppets” with no decisionmaking powers.
In a subsequent October 19, 2017 letter of reprimand, A.A. asserted that appellant’s
allegations against him were false. He also noted a separate September 12, 2017 e-mail wherein
she accused him of removing her from her anchor position due to pressure from the Taliban. A.A.
explained that appellant’s claims were baseless, false, and could have damaged his reputation
within the employing establishment. He countered that appellant’s December 2016 removal was
a consensus decision by management to decrease the number of anchors for the Afghanistan
branch. A.A. again denied that the Taliban put pressure on him to make this decision.
By decision dated August 4, 2020, OWCP’s hearing representative affirmed the
January 27, 2020 decision, as modified, finding that the medical evidence of record was
insufficient to establish injury in the performance of duty.2
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, appellant must submit the
following: (1) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; (2) rationalized medical evidence establishing that he or she has
an emotional condition or psychiatric disorder; and (3) rationalized medical opinion evidence
establishing that the emotional condition is causally related to the identified compensable
employment factors.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,4 the Board explained
2

OWCP’s hearing representative observed that, although appellant filed a traumatic injury claim, she alleged that
she developed a stress condition due to events occurring over the course of more than one workday or shift. As a
result, he deemed her claim to be one for an occupational disease.
3

W.F., Docket No. 18-1526 (issued November 26, 2019); C.M., Docket No. 17-1076 (issued November 14, 2018);
C.V., Docket No. 18-0580 (issued September 17, 2018); Kathleen D. Walker, 42 ECAB 603 (1991).
4

28 ECAB 125 (1976).

3

that there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition arising under FECA. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within coverage under FECA. 5
When disability results from an emotional reaction to regular or specially assigned work duties or
a requirement imposed by the employment, the disability is deemed compensable.6
Allegations alone by a claimant are insufficient to establish a factual basis for an emotional
condition claim.7 Where the claimant alleges compensable factors of employment, he or she must
substantiate such allegations with probative and reliable evidence.8 Personal perceptions alone are
insufficient to establish an employment-related emotional condition, and disability is not covered
where it results from such factors as an employee’s fear of a reduction-in-force, or frustration from
not being permitted to work in a particular environment, or to hold a particular position.9
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than regular or specially assigned
work duties of the employee and are not covered under FECA.10 Where the evidence demonstrates
that the employing establishment either erred or acted abusively in discharging its administrative
or personnel responsibilities, such action will be considered a compensable employment factor.11
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact, occur.12
Mere perceptions of harassment or discrimination are not compensable under FECA.13 A claimant
must substantiate allegations of harassment or discrimination with probative and reliable
evidence.14 Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred.15 Additionally, verbal altercations and
5

G.M., Docket No. 17-1469 (issued April 2, 2018); Robert W. Johns, 51 ECAB 137 (1999).

6
A.C., Docket No. 18-0507 (issued November 26, 2018); Pamela D. Casey, 57 ECAB 260, 263 (2005); Lillian
Cutler, supra note 4.
7

A.C., id.

8

G.R., Docket No. 18-0893 (issued November 21, 2018).

9

A.C., supra note 6.

10

C.V., supra note 3.

11

Id.

12

O.G., Docket No. 18-0350 (issued August 7, 2019); K.W., 59 ECAB 271 (2007); Robert Breeden, 57 ECAB
622 (2006).
13

A.E., Docket No. 18-1587 (issued March 13, 2019); M.D., 59 ECAB 211 (2007); Robert G. Burns, 57 ECAB
657 (2006).
14

J.F., 59 ECAB 331 (2008); Robert Breeden, supra note 12.

15
T.Y., Docket No. 19-0654 (issued November 5, 2019); G.S., Docket No. 09-0764 (issued December 18, 2009);
Ronald K. Jablanski, 56 ECAB 616 (2005); Penelope C. Owens, 54 ECAB 684 (2003).

4

difficult relationships with supervisors, when sufficiently detailed by the claimant and supported
by the record, may constitute factors of employment. This does not imply, however, that every
statement uttered in the workplace will give rise to coverage under FECA.16
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
Appellant alleged that she sustained PTSD due to various incidents and conditions at work.
Therefore, the Board must initially review whether these alleged incidents and conditions are
covered employment factors under the terms of FECA. The Board notes that appellant’s
allegations do not directly relate to her regular or specially assigned duties under Lillian Cutler.17
Rather, appellant claimed that her supervisor, A.A., committed error and abuse with respect to
various administrative and personnel matters. She also claimed that A.A. subjected her to
harassment and discrimination.
With respect to administrative or personnel matters, appellant claimed that A.A. supported
Taliban ideology and worked to reduce the amount of female news anchors who hosted television
and radio shows in her office. The Board has held that administrative and personnel matters,
although generally related to the employee’s employment, are administrative functions of the
employer rather than the regular or specially assigned work duties of the employee and are not
covered under FECA.18 However, the Board has also held that, where the evidence establishes
error or abuse on the part of the employing establishment in what would otherwise be an
administrative matter, coverage will be afforded.19 In determining whether the employing
establishment has erred or acted abusively, the Board will examine the factual evidence of record
to determine whether the employing establishment acted reasonably.20
The Board finds that appellant has not submitted sufficient evidence to establish the abovenoted claim in regards to administrative/personnel matters. She submitted e-mails dated July 3
and October 19, 2017 where she accused A.A. of supporting Taliban ideology and working with a
former Afghan president. Appellant alleged that A.A.’s actions were taken directly to minimize
women’s roles in hosting television and radio broadcasts. However, the record contains an
October 19, 2017 letter in which A.A. explained that appellant’s accusations were baseless and
that decisions concerning the amount of broadcasters was a consensus decision by management to
reduce the amount of anchors in the employing establishment’s Afghanistan branch. Appellant
has not otherwise presented evidence to show that A.A. or other managers committed error or

16

Y.B., Docket No. 16-0193 (issued July 23, 2018); Marguerite J. Toland, 52 ECAB 294 (2001).

17

See Lillian Cutler, supra note 4.

18

Supra note 10.

19

Id.

20

J.W., Docket No. 17-0999 (issued September 4, 2018); Ruth S. Johnson, 46 ECAB 237 (1994).

5

abuse with respect to administrative or personnel matters.21 Although she expressed dissatisfaction
with the actions of A.A., the Board has held that mere dislike or disagreement with certain
supervisory actions will not be compensable absent error or abuse on the part of the supervisor.22
Appellant has not substantiated any of her claims of error or abuse committed by A.A. or other
managers in the above-noted matter and, therefore, she has not established a compensable
employment factor with respect to administrative or personnel matters.
Appellant also alleged harassment and discrimination by A.A. and claimed that he unfairly
passed her over for a promotion and otherwise made her fearful of losing her job, being followed
by strangers, or being killed. She asserted that she did not receive the same promotion that five of
her male colleagues received, despite meeting all of the qualifications necessary for the promotion
and that this decision was a part of A.A.’s attempt to work with the Taliban to minimize the
presence of female news anchors. To the extent that disputes and incidents alleged as constituting
harassment are established as occurring and arising from an employee’s performance of his or her
regular duties, these could constitute employment factors.23 The Board has held that unfounded
perceptions of harassment do not constitute a compensable employment factor.24 Mere perceptions
are not compensable under FECA and harassment can constitute a factor of employment if it is
shown that the incidents constituting the claimed harassment actually occurred.25
Appellant reasoned that her not receiving a promotion to a GS-12 or GS-13 position while
five of her male colleagues received a promotion was an act of gender discrimination against her.
She also alleged that two woman who had been promoted to management positions had no
decision-making power and were functionally “puppets” for the employing establishment.
However, appellant submitted no evidence to support her assertion that these administrative
functions were taken due to her gender. As stated above, unsubstantiated allegations of harassment
or discrimination are not determinative of whether such harassment or discrimination occurred. 26
Therefore, appellant has not established a compensable employment factor with respect to the
claimed harassment and discrimination.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

21

See generally M.R., Docket No. 18-0304 (issued November 13, 2018).

22

T.C., Docket No. 16-0755 (issued December 13, 2016).

23

D.B., Docket No. 18-1025 (issued January 23, 2019); David W. Shirey, 42 ECAB 783, 795-96 (1991).

24

Supra note 13.

25

See F.K., Docket No. 17-0179 (issued July 11, 2017).

26

Supra note 15.

6

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the August 4, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 28, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

